Citation Nr: 1436920	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  06-13 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim for entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, type II.  

The Board subsequently remanded the claim for further development in March 2010 and July 2011.  That development was completed and the case was returned to the Board for appellate review.

In September 2012, the Board issued a decision denying entitlement to service connection for hypertension.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2014 Order, the Court vacated the September 2012 decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with an adequate VA medical opinion and ensure compliance with prior remand directives.

Pursuant to the Board's July 2011 remand instructions, the Veteran was provided with VA examination for his hypertension, in October 2011.  The examiner opined that the Veteran's hypertension was less likely than not proximately due to, the result of, or aggravated by the Veteran's service-connected diabetes mellitus, type II.  As rationale, the examiner stated that this conclusion was based on "normal renal function" and that "[w]ithout abnormal renal function there is no nexus of [hypertension] to DM2."  

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted in the Joint Motion, the examiner's summary finding that the Veteran did not have renal dysfunction provides an insufficient basis upon which to rest a decision, because the examiner did not reference any test results or an absence of visible symptomatology, or provide any indication of how she reached that conclusion.   Further, the July 2011 Board remand specified that a clear rationale for any opinions provided and a discussion of the facts and medical principles involved should be included in the examination report.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, a supplemental VA medical opinion should be sought which includes a clearly stated rationale for any opinion or conclusion expressed.

The Board further notes that the most recent VA treatment record in the claims file is an October 2011 preventative medicine note from the Amarillo VA Medical Center (VAMC).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA treatment records from as recent as April 2011 and March 2011 from the Liberal Community-Based Outpatient Clinic (COBC) and the Wichita VAMC are also of record.  On remand, the AOJ should procure all outstanding VA treatment records and associate them with the claims file.   


Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from October 2011 to the present from the Liberal COBC, Wichita VAMC, and Amarillo VAMC, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the Veteran's claims file to a suitably qualified medical professional for a supplemental opinion evaluating the claim for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the appellant must be notified.

The examiner must provide an opinion regarding the relationship, if any, between the Veteran's service-connected diabetes mellitus, type II and his hypertension.  Specifically, the examiner should address the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by his diabetes mellitus, type II;

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by his diabetes mellitus, type II.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  Should the examiner rely on test results or observed symptomatology, he or she should identify them with specificity.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  

3.  After completion of the above examination, review the requested medical opinion to ensure responsiveness and compliance with the directives of this remand.  If needed, implement corrective procedures.  Additionally, ensure that any and all electronic medical records referenced by the examiner is associated with the Veteran's claims file.   

4.  After completing the aforementioned, and conducting any further development deemed necessary, readjudicate the claim on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



